DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 13 is objected to because of the following informalities:  

Claim 13 recites the abbreviation “GPS” without its expanded text.  The claim should be rewritten in such manner so as to recite “Global Positioning System (GPS)” in order to introduce the abbreviation along with its corresponding expanded text.  Note the order of abbreviation with respect to its corresponding expanded text.  Additionally, it is the abbreviation that which should be enclosed by parentheses.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 11, it is unclear as to whether the indication of an horizontal orientation is with regards to the individual or to the user identification device.
For purposes of examination, the Examiner will interpret the above limitation as any of the alternatives presented above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5-10, and 12-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by White et al. (US Patent Application Publication No. 2007/0239992).

As per Claim 1, White et al. disclose a system for monitoring the sobriety of a user, the system comprising: 
a handheld (¶0117) breath testing device comprising a sensor (Fig 1 Breathalyzer), the breath testing device operable to receive a user's breath and generate a breath test signal therefrom (¶0116, 0152, 0155); 
a transceiver (Fig 1 Element 14) for receiving the breath test signal and transmitting the breath test signal to a monitoring station (Fig 1 Element 16) [¶0012, 0037, 0116, 0152]; 
wherein the breath test signal indicates the presence of a controlled substance in the breath of the user (¶0116, 0152, 0155).

As per Claim 5, White et al. further disclose the system of claim 1 (as described above), wherein the monitoring station is at least one of: a mobile device (Note that, per Fig 1 and ¶0152, the control module [or system controller] 16 is disclosed as part of a vehicle [i.e. mobile]), an email and an internet website.

As per Claim 6, White et al. further disclose the system of claim 1 (as described above), wherein the monitoring station is operable to store the breath test signal (¶0129); and wherein the stored breath test signal is accessible by at least one of: a family member, sober coach, and parole officer (¶0116).

As per Claim 7, White et al. further disclose the system of claim 1 (as described above), wherein the monitoring station is a vehicle interlock device (Note Fig 1 Driving Restriction Enforcement and Ignition Lockout; ¶0152, 0157).

As per Claim 8, White et al. further disclose the system of claim 1 (as described above), wherein the breath test signal is an encrypted signal (¶0129).

As per Claim 9, White et al. further disclose the system of claim 1 (as described above), further comprising: a user identification device for generating user identification data, the transceiver receiving the user identification data and transmitting the user identification data to the monitoring station (¶0116-0117, 0152, 0154, 0156-0157).

As per Claim 10, White et al. further disclose the system of claim 9 (as described above), wherein the user identification data comprises at least one of: photographic, video, biometric, location, retinal, fingerprint, heat signature, voice, password, and verification key data (¶0116-0117, 0152, 0154, 0156-0157).

As per Claim 12, White et al. further disclose the system of claim 1 (as described above), further comprising: a memory unit operable to store one or more breath test reports in a queue (¶0129); wherein transmission of the one or more breath test reports is according to the queue (Note that the queue for acquisition of breath test and determination of successful substance check as a prerequisite for transmission an ignition authorization signal is detailed step-by-step in Fig 2.  That is, the queue is analogous to the series of orderly sequential steps by which the breath signal is acquired, analyzed, and a corresponding authorization/lockout signal generated/transmitted).

As per Claim 13, White et al. further disclose the system of claim 1 (as described above), further comprising: a GPS unit (Fig 1 GPS) operable to generate a location data (¶0118); wherein the transceiver is operable to receive the location data and transmit to the monitoring station (¶0118).

As per Claim 14, White et al. further disclose the system of claim 1 (as described above), wherein transmission of the breath test signal requires authentication of the breath testing device by the monitoring station (¶0152, 0154, 0156-0157).

As per Claim 15 White et al. further disclose the system of claim 1 (as described above), wherein the monitoring station communicates at least one of the following states to the user: a breath test session is required (¶0116: Requiring a particular driver or class of drivers to pass a breathalyzer test based on their biometric scan and/or use information obtained from the biometric identification to restrict the use of the vehicle), a breath test session was required, and a breath test session will be required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al., as applied to claims 1, 5-10, and 12-15 above, in view of Kaylor et al. (US Patent Application Publication No. 2004/0078219).

As per Claim 2, White et al. teach the system of claim 1 (as described above).

White et al. do not explicitly state wherein the sensor comprises at least one of: a mass spectroscopy sensor, a fiber optic fluorescent sensor, and a surface acoustic wave sensor.
However, Kaylor et al. teach a healthcare network with biosensors in which surface acoustic wave sensors are utilized (¶0147).
White et al. and Kaylor et al. are analogous art because they both disclose biosensing systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the claimed invention was made to modify the breath analyzing system (as taught by White et al.) with surface acoustic wave sensors (as taught by Kaylor et al.) since the principle of operation of acoustic wave device sensors is quite simple and the results are reliable (Kaylor et al. ¶0147).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. in view of Kaylor et al., as applied to claim 2 above, and further in view of Melker et al. (US Patent Application Publication No. 2006/0062734).

As per Claim 3, the combination of White et al. and Kaylor et al. outlined above teaches the system of claim 2 (as described above).

The combination of White et al. and Kaylor et al. outlined above fails to teach wherein the sensor is operable to detect the presence of at least one of: methamphetamines, amphetamines, barbituates, tetrahydrocannabinol, benzoylmethylecgonine, diacetylmorphine, lysergic acid diethylamide, psilocin, and phencyclidine.
However, Melker et al. teach a system for monitoring patient compliance in which markers that can be detected by the portable device include those that are indicative of controlled substances (such as controlled substances that are either prescribed or not prescribed). For example, in addition to marker(s) of prescribed medications, the sensor(s) of the invention can detect markers representative of, but not limited to, illicit, illegal, and/or controlled substances including drugs of abuse (such as amphetamines, analgesics, barbiturates, club drugs, cocaine, crack cocaine, depressants, designer drugs, ecstasy, Gamma Hydroxy Butyrate--GHB, hallucinogens, heroin/morphine, inhalants, ketamine, lysergic acid diethylamide--LSD, marijuana, methamphetamines, opiates/narcotics, phencyclidine--PCP, psychedelics, Rohypnol, steroids, and stimulants) [¶0118].
White et al., Kaylor et al., and Melker et al. are analogous art because they all disclose biosensing systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the claimed invention was made to modify the breath analyzing system (as taught by the combination of White et al. and Kaylor et al.) with the detection of amphetamines, analgesics, barbiturates, club drugs, cocaine, crack cocaine, depressants, designer drugs, ecstasy, Gamma Hydroxy Butyrate--GHB, hallucinogens, heroin/morphine, inhalants, ketamine, lysergic acid diethylamide--LSD, marijuana, methamphetamines, opiates/narcotics, phencyclidine--PCP, psychedelics, Rohypnol, steroids, and stimulants (as taught by Melker et al.) in order to determine the presence of markers representative of illicit, illegal, and/or controlled substances including drugs of abuse (Melker et al. ¶0118).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al., as applied to claims 1, 5-10, and 12-15 above, in view of Melker et al. (US Patent Application Publication No. 2006/0062734).

As per Claim 4, White et al. teach the system of claim 1 (as described above).

White et al. do not explicitly state wherein the breath test signal indicates the presence of at least one of: methamphetamines, amphetamines, barbituates, tetrahydrocannabinol, benzoylmethylecgonine, diacetylmorphine, lysergic acid diethylamide, psilocin, and phencyclidine.
However, Melker et al. teach a system for monitoring patient compliance in which markers that can be detected by the portable device include those that are indicative of controlled substances (such as controlled substances that are either prescribed or not prescribed). For example, in addition to marker(s) of prescribed medications, the sensor(s) of the invention can detect markers representative of, but not limited to, illicit, illegal, and/or controlled substances including drugs of abuse (such as amphetamines, analgesics, barbiturates, club drugs, cocaine, crack cocaine, depressants, designer drugs, ecstasy, Gamma Hydroxy Butyrate--GHB, hallucinogens, heroin/morphine, inhalants, ketamine, lysergic acid diethylamide--LSD, marijuana, methamphetamines, opiates/narcotics, phencyclidine--PCP, psychedelics, Rohypnol, steroids, and stimulants) [¶0118].
White et al. and Melker et al. are analogous art because they both disclose biosensing systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the claimed invention was made to modify the breath analyzing system (as taught by White et al.) with the detection of amphetamines, analgesics, barbiturates, club drugs, cocaine, crack cocaine, depressants, designer drugs, ecstasy, Gamma Hydroxy Butyrate--GHB, hallucinogens, heroin/morphine, inhalants, ketamine, lysergic acid diethylamide--LSD, marijuana, methamphetamines, opiates/narcotics, phencyclidine--PCP, psychedelics, Rohypnol, steroids, and stimulants (as taught by Melker et al.) in order to determine the presence of markers representative of illicit, illegal, and/or controlled substances including drugs of abuse (Melker et al. ¶0118).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al., as applied to claims 1, 5-10, and 12-15 above, in view of Stinton (US Patent No. 5,204,670).

As per Claim 11, White et al. teach the system of claim 1 (as described above).

White et al. do not explicitly state wherein the user identification device is operable to indicate to the user whether it is horizontal.
However, Stinton teaches an adaptable electronic monitoring and identification system in which a determination is made with respect to vertical and/or horizontal orientation of the individual and the individual’s corresponding tag (Col 12 L 62 through Col 13 L 12; Col 18 L 41-57).
White et al. and Stinton are analogous art because they both disclose biosensing systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the claimed invention was made to modify the breath analyzing system (as taught by White et al.) with the determination of the user’s vertical and/or horizontal orientation (as taught by Stinton) in order to detect if any alcohol or drugs or other proscribed activities have occurred (Stinton Col 18 L 41-45).

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al., as applied to claims 1, 5-10, and 12-15 above, in view of Lappe et al.(US Patent Application Publication No. 2004/0033501).

As per Claim 16, White et al. teach the system of claim 1 (as described above).

White et al. do not explicitly state wherein the breath test signal comprises an official department of transportation evidential breath test report.
However, Lappe et al. teach an electronic custody and control system for human assay test samples in which the user may choose either a Department of Transportation (DOT) test (¶0050).  The computer program is operable to allow only those collectors who have the necessary certification to administer an evidential breath testing (EBT) [¶0053]. The computer program is also operable to compile and print various reports, forms, and certificates upon request. The possible reports, forms, or certificates, although not inclusive, are the following: Collection Average Wait Time report; Turnaround Time report; Specimen Results certificate; DOT Statistics report; Client Account Summary report; Test Activity report; Client List; Collections by Collector report; Shipping report; Custody and Control form; and Client Setup form. The Collection Average Wait Time report shows clients how long, on average, their employees were waiting to be tested from the time the employee checked-in to the moment the collection was complete. The Turnaround Time report shows clients how long the testing cycle takes from the time their donor checked-in at the collection facility to the time the client received the test results. The Specimen Results Certificate shows clients the official determination of a specimen. The DOT Statistics report allows a collection facility's clients to show that they are performing adequate drug tests on their employees to stay in compliance with Department of Transportation guidelines (¶0068).
White et al. and Lappe et al. are analogous art because they both disclose biosensing systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the claimed invention was made to modify the breath analyzing system (as taught by White et al.) with the inclusion of a DOT evidential breath test and corresponding reports (as taught by Lappe et al.) in order to allow a collection facility's clients to show that they are performing adequate drug tests on their employees to stay in compliance with Department of Transportation guidelines (Lappe et al. ¶0068).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harris, Jr. (US PGPUB 2010/0234064) discloses a wireless telephony device includes a memory that stores at least one telephony application. A processor executes the telephony application to process at least one telephone call via a wireless telephony network in response to commands of a user. A breath analyzing sensor analyzes a breath of the user in conjunction with the at least one telephone call and generates breath analysis test data in response thereto. The telephony application generates a breath analysis test message, based on the breath analysis test data and transmits the breath analysis test message via the wireless telephony network.
Crespo et al. (US PGPUB 2010/0108425) disclose an interlock system using biometrics scans to identify in real-time an individual who seeks to operate a mechanical device, such as an automobile. Biometrics features that uniquely identify an individual are selected. If real-time biometrics scan of the individual does not match a stored image of an authorized operator, the interlock system will lock the mechanical device to prevent operation. The interlock system may be used in conjunction with a breath alcohol analyzer to determine impairment. If the biometrics testing indicates that the individual is required to be tested for impairment, the mechanical device will not operate until the testing is completed. If the biometrics testing automatically indicates that the operator of the mechanical apparatus and the individual exhaling into the breath alcohol analyzer component of the ignition interlock is not the same person, the ignition system of the mechanical apparatus, which operates in conjunction with the ignition interlock of the present invention, provides a programmable software option to prevent the apparatus from starting. If the test indicates that the individual is impaired the interlock system will lock the mechanical device to prevent operation.
White et al. (US PGPUB 2007/0200663) disclose a method and system for controlling a vehicle given to a third party based on authentication and substance usage. The system includes a system controller; a mode-indicating device coupled to the system controller; and an authenticator coupled to the system controller. Here, the system controller is adapted to communicate a driving restriction to the vehicle upon an activation of the mode-indicating device by an authorized driver and until a deactivation of the mode-indicating device by the authorized driver, the system controller is adapted to restrict the activation and the deactivation of the mode-indicating device unless the authorized driver has been authenticated by the authenticator and until substance usage conditions are satisfied.
Hawthorne et al. (US PGPUB 2006/0202838) disclose a tamper proof transdermal alcohol content monitoring device that is made up of analog and digital sides which are securely attached to the human subject to be monitored. The analog side has a sampling circuit which draws a measured insensible skin perspiration sample from the skin of the subject and measured with an electrochemical fuel cell. A distance measurement of the device from the skin of the subject and temperature of the sample are monitored along with the transdermal alcohol content, and converted to digital signals which are transmitted to a modem when the monitor is in proximity to the modem. The signals are stored in the modem and uploaded to a central monitoring station. Automatic alerts may be sent from the central monitoring station to a supervising agency. The supervising agency may also access the information through secured dedicated websites via the Internet.
Melker et al. (US PGPUB 2008/0059226) disclose systems and methods for monitoring prescription medications. In particular, systems and methods are provided for monitoring patient compliance with a given prescribed regimen as well as monitoring the origins of a prescription drug. The subject invention provides a central computer and a portable device, wherein the portable device includes at least one sensor for detecting a target marker. The target marker may represent either the presence of a specific prescribed or non-prescribed controlled substance and/or may identify the proper origins of a medication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685